                                            Case 3:19-cv-06144-SI Document 38 Filed 03/23/21 Page 1 of 1




                                   1

                                   2                                    UNITED STATES DISTRICT COURT

                                   3                                   NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     JENNIFER MEIGHAN,                                   Case No. 19-cv-06144-SI
                                   6                      Plaintiff,
                                                                                             ORDER RE DISCOVERY DISPUTE
                                   7                v.                                       LETTER NO. 2
                                   8     AMAZON.COM, INC., et al.,                           Re: Dkt. No. 37
                                   9                      Defendants.

                                  10

                                  11             In a March 17, 2021, joint discovery letter, Dkt. No. 37, the parties dispute the additional

                                  12   time for which plaintiff may depose defendant Amazon.com Inc.’s (“Amazon”) designated
Northern District of California
 United States District Court




                                  13   corporate representative pursuant to FRCP 30(6). On January 8, 2021, plaintiff deposed Amazon’s

                                  14   corporate representative for approximately seven hours. Id. at 3. Plaintiff argues that she needs an

                                  15   additional four hours to complete her questioning relating to prior customer complaints of Amazon’s

                                  16   use of dry ice, because of the topic’s relevance to plaintiff’s claims, voluminous related documents,

                                  17   and technical-issues-caused time delays during the corporate representative’s remote deposition. Id.

                                  18   at 5-6.    Amazon argues that an additional four hours is unwarranted because, during the initial

                                  19   remote deposition, plaintiff unreasonably prolonged questioning, experienced no technical delays,

                                  20   and elected not to share deposition exhibits before the deposition. Id. at 6-8. Amazon has agreed

                                  21   to one additional hour of deposition. Id. at 8.

                                  22             The Court finds good cause to allow additional two hours for plaintiff’s deposition of

                                  23   Amazon’s corporate representative. Accordingly, the Court ORDERS Amazon to produce its

                                  24   corporate representative for two additional hours for deposition.

                                  25             IT IS SO ORDERED.

                                  26   Dated: March 23, 2021

                                  27                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  28                                                     United States District Judge
